DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on July 19, 2022. 
Claims 1 and 5-7 have been amended. Claim 4 has been canceled.
Claims 1-3 and 5-7 have been examined. Claims 1-3 and 5-7 (Renumbered to claims 1-6) are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
The objection of the specification (TITTLE OF THE DISCLOSURE) is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 5-7 (Renumbered to claims 1 and 4-6) are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1 and 5-7:
    	“generate second data by adding, to first data including a machine language, first machine language data that may be destroyed at a time of transfer of the first data and second machine language data that is not destroyed at the time of the transfer,
  	determine whether the first data is destroyed based on a comparison result between the first machine language data and the second machine language data included in the received second data, and  	inhibit execution of a machine language command in the first data included in the second data in a case where it is determined that the first data is destroyed.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Boulton et al. (US Pub. No. 2020/0082080) – Binary Risk Evaluation; and Biberdorf et al. (US Pat. No. 9,176,803) – Collecting Data from a System in Response to an Event Based on an Identification in a File of the Data to Collect. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Boulton et al. (US Pub. No. 2020/0082080)  	Boulton executes instructions stored in the memory. The instructions include processing a binary file to determine a security risk associated with the binary file. Processing the binary file includes determining a characteristic from metadata of the binary file. The security risk associated with the binary file is based at least in part on the characteristic of the binary file. However, Boulton does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 4-6.   

   	Biberdorf et al. (US Pat. No. 9,176,803)  	Biberdorf set forth a data identifier to identify data to collect in response to an event and a data collector to collect the identified data. The data collector may comprise firmware, code in ROM, a state machine, and/or other logic, and the data identifier may also comprise firmware, code in ROM, a state machine, and/or other logic that may access information and/or code in a file or other data storage to identify the data to collect. The data storage may comprise information and/or code to identify the location of data to collect and, in some embodiments, the sequence with which to collect the data. However, Biberdorf does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 4-6.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192